                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION

SYED MOHAMMAD RASHID
LIAQUAT,

      Plaintiff,

v.                                                    Case No. 6:18-cv-2116-Orl-37LRH

ATTORNEY GENERAL OF THE
UNITED STATES; SECRETARY,
UNITED STATES DEPARTMENT OF
HOMELAND SECURITY; DIRECTOR,
U.S. CITIZENSHIP AND
IMMIGRATION SERVICES; DISTRICT
DIRECTOR, SOUTHEAST REGION,
U.S. CITIZENSHIP AND
IMMIGRATION SERVICES; and
DIRECTOR, ORLANDO FIELD
OFFICE, U.S. CITIZENSHIP AND
IMMIGRATION SERVICES,

      Defendants.
_____________________________________

                                        ORDER

      In this naturalization application case, Defendants move to dismiss Count Two of

Plaintiff’s complaint for lack of jurisdiction, arguing Plaintiff cannot assert Count Two

for violation of the Administrative Procedure Act (“APA”) when he has an adequate

remedy in Count One under the Immigration and Nationality Act (“INA”). (Doc. 17

(“Motion”).) Defendants also move to re-designate this case as Track Two because

without the APA claim, this is no longer a record review case. (Id.) The Motion is

unopposed. On referral, U.S. Magistrate Judge Leslie R. Hoffman recommends granting


                                           -1-
the Motion, dismissing Count Two, re-designating the case as Track Two, and directing

the parties to file an amended Case Management Report consistent with Track Two cases.

(Doc. 21 (“R&R”).)

       The parties did not object to the R&R, and the time for doing so has now passed.

Absent objections, the Court has examined the R&R only for clear error. See Wiand v. Wells

Fargo Bank, N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan. 28, 2016);

see also Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding no such error,

the Court concludes that the R&R is due to be adopted in its entirety.

       Accordingly, it is ORDERED AND ADJUDGED:

       1.     U.S. Magistrate Judge Leslie R. Hoffman’s Report and Recommendation

              (Doc. 21) is ADOPTED, CONFIRMED, and made a part of this Order.

       2.     Defendants’ Motion to Dismiss and Designate Case Track in Track Two

              (Doc. 17) is GRANTED.

       3.     Count II of Plaintiff’s Petition for Review of the Denial of an Application for

              Naturalization (Doc. 1, ¶¶ 24–33) is DISMISSED.

       4.     The Clerk is DIRECTED to re-designate this case as a Track Two case.

       5.     The parties are DIRECTED to file an amended Case Management Report

              consistent with a Track Two case on or before Tuesday, October 29, 2019.

       DONE AND ORDERED in Chambers in Orlando, Florida, on October 22, 2019.




                                             -2-
Copies to:
Counsel of Record




                    -3-
